DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The first line of the instant specification should be amended to recite that Serial No. 16/279,443, filed February 19, 2019, has issued as U.S. Patent No. 11,326,128.

Claim Objections
Claims 45 and 50 are objected to because of the following informalities:
The first line of instant claim 45 should be amended to recite “wherein said composition further comprises a surfactant” for grammatical purposes.
The first line of instant claim 50 should be amended to recite “wherein said composition further comprises a humectant” for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 59 recites the limitation "The method of claim 23" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that claim 23 is drawn to a composition.  It appears that claim 59 should be amended to depend from claim 58.  Appropriate correction and/or clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,326,128.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,326,128 claims a similar cleaning composition comprising a carrier fluid, at least 0.1% by weight of minute fibrils in an entangled network structure containing a branched structure having thicker fibrils from which branch thinner fibrils and having a diameter of 250-20,000 nm, solid particles, a surfactant, a stiffening polymer, and adjunct ingredients (see claims 1-25 of U.S. Patent No. 11,326,128), as required in the instant claims.  Therefore, instant claims 23-57 are an obvious formulation in view of claims 1-25 of U.S. Patent No. 11,326,128.

Claims 58-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 10,266,793.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,266,793 claims a similar method of removing biofilm from an oral cavity with a cleaning composition comprising a carrier fluid, minute fibrils in an entangled network structure containing a branched structure having thicker fibrils from which branch thinner fibrils and having a diameter of 250-20,000 nm, solid particles, a surfactant, a stiffening polymer, and adjunct ingredients (see claims 1-38 of U.S. Patent No. 10,266,793), as required in the instant claims.  Therefore, instant claims 58-59 are an obvious formulation in view of claims 1-38 of U.S. Patent No. 10,266,793.

Claims 23-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,345,878.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,345,878 claims a similar cleaning composition comprising a carrier fluid, at least 0.1% by weight of minute fibrils in an entangled network structure containing a branched structure having thicker fibrils from which branch thinner fibrils and having a diameter of 250-20,000 nm, solid particles, a surfactant, a superabsorbent polymer, a humectant, and adjunct ingredients (see claims 1-28 of U.S. Patent No. 11,345,878), as required in the instant claims.  Therefore, instant claims 23-57 are an obvious formulation in view of claims 1-28 of U.S. Patent No. 11,345,878.

Claims 23-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-44 of copending Application No. 17/751,186 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/751,186 claims a similar cleaning composition comprising a carrier fluid, minute fibrils in an entangled network structure containing a branched structure having thicker fibrils from which branch thinner fibrils and having a diameter of 250-10,000 nm, solid particles, a surfactant, a superabsorbent polymer, a humectant, and adjunct ingredients (see claims 17-44 of copending Application No. 17/751,186), as required in the instant claims.  Therefore, instant claims 23-57 are an obvious formulation in view of claims 17-44 of copending Application No. 17/751,186.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 23-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 19-22, 27-39 and 43-45 of copending Application No. 17/062,424 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/062,424 claims a similar method of cleaning teeth with a cleaning composition comprising water as a carrier, minute fibrils in an entangled network structure containing a branched structure having thicker fibrils from which branch thinner fibrils and having a diameter of 250-20,000 nm, abrasive particles, a superabsorbent polymer, a surfactant, a humectant, and adjunct ingredients (see claims 1-17, 19-22, 27-39 and 43-45 of copending Application No. 17/062,424), as required in the instant claims.  Therefore, instant claims 23-59 are an obvious formulation in view of claims 1-17, 19-22, 27-39 and 43-45 of copending Application No. 17/062,424.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 23-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 9, 15, 17, 19, 21-22, 24-25, 27-35, 37, 39, 41-45, 49, 51 and 54-61 of copending Application No. 17/225,049 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/062,424 claims a similar cleaning composition comprising a carrier liquid, minute fibrils in an entangled network structure containing a branched structure having thicker fibrils from which branch thinner fibrils and having a diameter of 250-20,000 nm, abrasive particles, a superabsorbent polymer, a surfactant, a humectant, and adjunct ingredients (see claims 1-3, 5, 7, 9, 15, 17, 19, 21-22, 24-25, 27-35, 37, 39, 41-45, 49, 51 and 54-61 of copending Application No. 17/225,049), as required in the instant claims.  Therefore, instant claims 23-57 are an obvious formulation in view of claims 1-3, 5, 7, 9, 15, 17, 19, 21-22, 24-25, 27-35, 37, 39, 41-45, 49, 51 and 54-61 of copending Application No. 17/225,049.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
November 29, 2022